Citation Nr: 0515091	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  98-05 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Whether new and material evidence was submitted to reopen a 
claim of entitlement to service connection for an acquired 
neuropsychiatric disorder.  



REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.



ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran performed active duty for training from January 
to April 1977 with an Army Reserve component.  He had 
honorable active military service with the Navy from May 16 
to July 19, 1977.  His claim of entitlement arises from 
active military service.  

In an August 1988 rating action, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, 
determined that no new and material evidence was submitted to 
reopen a claim of entitlement to service connection for 
psychiatric illness.  The veteran was notified of that 
decision in August 1988, but he did not appeal.  Thus, that 
decision became final.

This appeal arises from an October 1996 RO rating decision 
that determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran submitted a 
timely notice of disagreement and this appeal ensued.  

Several times, the Board has remanded the case for a hearing.  
The record reflects that the RO notified the veteran in a 
letter to his last known address that the hearing had been 
scheduled for March15, 2004.  The claims file notes that the 
veteran failed to report for the hearing, although the RO 
notification letter has not been returned by the United 
States Postal Service as undeliverable.  The veteran has not 
explained his failure to report nor has he requested 
rescheduling of the hearing.  Under these circumstances, the 
Board deems the hearing request to be withdrawn.  See 
38 C.F.R. § 20.702(d) (2004). 


FINDINGS OF FACT

1.  By rating decision of August 1988, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for psychiatric 
illness and properly notified the veteran of that decision.  

2.  The veteran did not appeal the August 1988 decision and 
it became final.

3.  Evidence received at the RO since the August 1988 rating 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1988 rating decision, which determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for psychiatric 
illness, is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.160, 20.200, 20.201, 20.202, 20.300, 
20.301(a), 20.302, 20.1103 (2004).

2.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for an acquired 
psychoneurotic disorder and the claim is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced VA's duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2004); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2004).

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate his claim.  
The RO provided rating decisions, a statement of the case, 
supplemental statements of the case, and a VCAA notice letter 
sent in December 2003.  These documents provide the relevant 
laws and regulations as well as the reasons for the 
determination made regarding his claim.  The December 2003, 
letter told him about the kinds of evidence that would be 
considered new and material.  Thus, he was informed of the 
evidence needed to substantiate the claim.

The December 2003 letter told the veteran what evidence he 
was responsible for obtaining, and what evidence VA would 
undertake to obtain.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The December 2003, supplemental statement of the 
case contained the provisions of 38 C.F.R. § 3.159(b)(1) 
(2004), which provides that VA will tell claimants to submit 
relevant evidence in their possession.  This served to inform 
the veteran that he should provide relevant evidence in his 
possession.  Moreover, a failure to explicitly tell a 
claimant to submit relevant evidence in his possession will 
generally not be prejudicial.  Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. April 14, 2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VCAA required notice should generally be 
provided prior to the initial denial.  The Court went on to 
say that its decision was not meant to invalidate any 
existing decision made prior to such notice, and that VA 
would satisfy the VCAA notice requirements by ensuring that 
the proper notice was ultimately provided, or by providing an 
analysis as to why the claimant was not prejudiced by the 
absence of such notice.  Id, at 120, 122-4.

The Court has recently reiterated this holding, and 
elaborated that delayed notice will generally not be 
prejudicial to a claimant.  Mayfied v. Nicholson, supra.

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

VA's duty to assist a claimant has limits, even under the 
VCAA.  "The Secretary is not required to provide assistance 
to a claimant under this section if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A.§ 5103A(a)(2) (West 2002).   Moreover, 
§ 5103A(f) states, "Nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this 
title."  VA has specified that it will not provide an 
examination prior to reopening a finally disallowed claim.  
38 C.F.R. § 3.159(c)(4)(iii).

There are no adequately identified and relevant records that 
are not part of the claims folder.  Thus VA has complied with 
the notice and duty to assist obligations imposed by the 
VCAA.

New and Material Evidence 

In an August 1988 rating action and notice letter, the RO 
determined that no new and material evidence had been 
submitted to reopen a claim of service connection for 
psychiatric illness.  The veteran, unrepresented at that 
time, was notified of that action and of his right to appeal, 
but he did not appeal.  Thus, the RO decision became final.  
38 U.S.C.A. §§ 5108, 7105(b), (c) (West 2002).  Pursuant to 
38 U.S.C.A. §§ 5108 and 7105(c), when a claim has been 
disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. § 3.160 (2004), 
38 C.F.R.§§ 20.200, 20.201, 20.202, 20.301(a), 20.1103 
(2004).

38 C.F.R. § 3.156(a) currently states:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact necessary 
to substantiate the claim.  New and material 
evidence can neither be cumulative nor redundant 
of the evidence of record at the time of the last 
prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility 
of substantiating the claim.

The above version of 38 C.F.R. § 3.156(a) applies to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  The claim in this appeal was received prior 
to this date and must, therefore, be evaluated using an 
earlier-more liberal-version of the regulation.

The earlier version of the regulation states: 

New and material evidence is evidence that has 
not been previously submitted to agency decision 
makers that bears directly and substantially 
upon the specific matter under consideration, 
that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence 
previously assembled, is so significant that it 
must be considered to fairly decide the merits 
of the claim.  

38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  In Hodge, the United States Court of 
Appeals for the Federal Circuit stressed that newly submitted 
evidence could be material if it resulted in a more complete 
record for evaluating the disability.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the August 
1988 RO rating decision consists of service medical and 
personnel records (SMRs), VA and private clinical records, a 
DD Form 214, and the veteran's claims and statements.  These 
are briefly discussed below.

A DD-214 reflects that the veteran served in active military 
service for two months and three days at Great Lakes Naval 
Training Center, from May to July 1977.  He received no 
Military Operational Specialty Code.  His SMRs reflect that 
he was psychiatrically normal when examined on April 29, 
1977, and he reported no history of nervous trouble at that 
time.  

An emergency treatment report dated June 30, 1977, reflects 
that the veteran complained of a drug overdose, possibly ASA 
(acetylsalicylic acid or aspirin).  He had ingested several 
pills and had lost consciousness for a short time.  His blood 
pressure reading was 148/102.  The provisional diagnosis was 
"drug overdosage."  

An accompanying report reflects that the veteran had been in 
training for 18 days.  The report mentions prior history of 
treatment for a psychiatric disorder, emotional instability, 
and attempted suicide.  He was found to be not psychotic, but 
he was depressed, withdrawn, and tearful.  His associational 
quality ranged from concrete to functional immaturity.  
General self-care skills were poorly developed.  He had a 
weak educational and vocational history and had few stress 
coping mechanisms, as shown by the recent suicide attempt.  
He became fatigued and depressed very easily and had low 
tolerance for even minimal frustration.  Testing revealed 
borderline mental retardation.  The diagnosis was "mental 
defective."  

In May 1981, the veteran submitted his original service 
connection claim.  He reported flashbacks, neurosis, and 
headaches stemming from July 1977.  He submitted a private 
hospital report reflecting admission in January 1981.  

The January 1981 hospital report reflects that the veteran 
reported that someone laced his drink with LSD or other 
hallucinogen during active service, which caused his heart to 
stop and required cardiac resuscitation.  He reported that he 
had passed out due to heat several times while in the Navy, 
and thereafter developed headaches, but those headaches 
eventually subsided.  He also reported that he had seen a 
psychiatrist prior to active service and had headaches before 
active service.  He reported a history of a motorcycle 
accident 4 years prior with loss of consciousness for twenty 
minutes and intermittent headaches since that time.  
Reportedly, he had headaches that made him want to kill or 
destroy.  

The physician, a Dr. Crumpacker, found high blood pressure 
(110/60, both arms, sitting) and tension headaches; however, 
no mental disorder was found.  A psychiatric evaluation was 
recommended, but not accomplished.  

In July 1981, the RO denied service connection for flashback 
and for neurosis with headaches.  The veteran did not appeal. 

In April 1986, the veteran applied for service connection for 
residuals of drug overdose.  He reported that someone had 
done this to him in 1977 during active service.  

The RO responded in a June 1986 letter that reflects that the 
claim was essentially the same as one made in May 1981, and 
that new and material evidence was needed to reopen the claim 
for service connection for a neurosis.  The RO supplied 
notice of appeal rights.  

In November 1986, the veteran requested service connection 
for "mental defective" and for LSD overdose.  He reported 
that someone had laced his soda pop while he was taking a 
shower on June 30, 1977.  He reported that he woke up in the 
hospital and that they had pumped his stomach and put him on 
a cardiac machine.  He was offered a discharge from the Navy 
the next day.  He submitted copies of his SMRs.  

In February 1987, the RO responded with a letter notifying 
the veteran that the claim was essentially a duplicate of an 
earlier denied claim.  The RO informed the veteran that new 
and material evidence was needed to reopen the claim.  The RO 
attached appeal rights.  

In May 1988, the veteran applied for pension based on being a 
mental defective, and on disability from analgesic overdose, 
LSD, and nightmares due to LSD.  

In June 1988, the veteran wrote the RO and inquired about his 
November 1986 claim. 

On August 3, 1988, the RO notified the veteran that new and 
material evidence was needed to reopen the service connection 
claim and that he did not have wartime service for pension 
benefits.  Notice of appeal rights were attached.  The 
veteran did not appeal and the decision became final.  

The Board must review the evidence submitted since the final 
August 1988 decision to determine whether any of it is new 
and material, that is, whether it is neither cumulative nor 
redundant, whether it is so significant it should be 
considered to fairly evaluate the claim, or whether it 
results in a more complete record for evaluating the service 
connection claim.  

The evidence submitted since the August 1988 RO decision 
includes a DD-214, SMRs, VA treatment reports dated in 1988, 
private medical records, a letter from the veteran's mother, 
a letter from the veteran's spouse, and the veteran's claims 
and statements.  This evidence is briefly discussed below.  

A DD-214 and the SMRs are duplicates of those considered by 
the RO prior to the last final decision.  Thus, they are not 
new evidence.  

The VA outpatient treatment reports are dated in 1988 and 
address back pain and ailments unrelated to the claim for a 
neuropsychiatric disorder.  Thus, they are not material to 
the claim.  

The private medical evidence consists of September 2000 and 
December 2000 letters from a Douglas Lieuallen, M.D.  In the 
letters, the physician finds the veteran to be disabled from 
working due to musculoskeletal disorders.  This is not 
relevant to the service connection claim and this is not new 
and material evidence.   

The veteran's mother reported that her son was hospitalized 
during active service because someone had slipped him an LSD 
capsule.  When he came home from the Navy, he was a different 
person.  She mentioned his difficulty holding jobs since the 
Navy.  This is not new evidence.  

While a lay witness may competently report clearly observable 
symptoms, and such evidence is considered credible for 
reopening purposes, this evidence is merely cumulative of 
evidence already of record and previously considered by the 
RO.  The May 1981 hospital report contains the identical 
information concerning LSD.  With respect to mental troubles 
after active service, this is merely cumulative, as the 
veteran had earlier reported neurosis since 1977.  Thus, the 
letter is not new.  

The spouse reported that they married in December 1983 and 
that he had had nightmares since that time.  In 1984, or so, 
he first told her about the LSD incident.  This evidence is 
merely cumulative of earlier submitted evidence, as the 
veteran had reported the LSD incident to VA in 1981.  

While the report of his nightmares beginning with their 
marriage in 1983 is new, it is not probative of a link 
between such symptomatology and an acquired psychiatric 
disability in service.  Thus, the spouse letter contains no 
evidence that is new and material to warrant reopening the 
claim. 

Finally, at various times since August 1988, the veteran has 
made claims and statements similar to those considered 
earlier.  Thus, they are not new evidence; rather, they are 
merely cumulative or duplicative of earlier claims and 
statements.  

The Board concludes that the evidence submitted is not new 
and material and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The application to reopen the claim must therefore be denied.  
38 U.S.C.A. § 5108; Manio, supra.




ORDER

New and material evidence not having been submitted, the 
application to reopen the claim of entitlement to service 
connection for an acquired neuropsychiatric disorder must be 
denied.  



	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


